DETAILED ACTION
Notice to Applicant
In response to the communication received on 02/01/2021, the following is a Non-Final Office Action for Application No. 17163591.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 02/01/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17163591, filed 02/01/2021 claims foreign priority to 2020-051815, filed 03/23/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a memory; and a processor coupled to the memory and configured to: acquire load information that indicates a load of a subject; acquire information of an active window of an information processing apparatus on which the subject is working; classify a type of work, based on the acquired information of the active window; and store a classification result of the classifying of the type of work, the acquired load information, and time information that indicates acquisition time of the load information in association with each other as information related to a work evaluation of the subject. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory limitation is no more than mere instructions to apply the exception using a generic computer component. Further, store a classification result by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, store a classification result by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0118 wherein the computer 200 may be caused to read and execute the program 211 stored in a readable storage medium.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US 20160006730 A1) hereinafter referred to as Chari in view of SURENDRAN (US 20140344004 A1) hereinafter referred to as SURENDRAN.  

Chari teaches:
Claim 1. A non-transitory computer-readable recording medium having stored an evaluation support program that causes a computer to perform a process, the process comprising: 
acquiring load information that indicates a load of a subject (¶0067 User operations are performed to achieve the goal of sending a document to a colleague. Since there is more than one possible sequence of operations to achieve a goal, the user relies on prior knowledge and preference for performing the method of performing the tasks, e.g., starting Word™. Possible operations include the user double clicking on a Word™ icon on the desktop, single clicking an icon on the taskbar, clicking on the Start icon menu, and/or selecting and navigating through the programs menu in the Start menu); 
acquiring information of an active window of an information processing apparatus on which the subject is working (¶0066 The following is an example scenario of the cognitive model software application 110 applying the windowing (operating system) event sequences biometric modality. … a user has a goal of creating and sending a written document to a colleague. The user first interacts with Windows™ Explorer (including the “desktop”) to start Microsoft™ Word™, creates the document, and then saves the document. Then Microsoft Outlook™ is started, the email is addressed to the recipient, a message is composed via the keyboard, the document is attached in the email, ; 
classifying a type of work, based on the acquired information of the active window (¶0068 The cognitive model software application 110 can use activity recognition systems that use windowing events to build, identify, and discriminate user activity. Embodiments modify activity recognition to identify the features (interaction style) that uniquely characterize a user. Windowing systems and applications have a broad range of operations, including multiple selection rules (sequences of windowing operations), that can be used to reach goals and sub-goals. It is the unique sequences of selection rules analyzed by the cognitive model software application 110 (e.g., over GOMS) over operators and methods that uniquely characterize a user (i.e., the real user 71).  ¶0076 The cognitive model software application 110 calculates a score for the generative models of user actions based on how specific clusters of commands used for particular applications and resources and based on the type of tasks the user is attempting to perform, along with the identity attributes of the user (is the user working on resources that coincide with her job description).); and 
storing a classification result of the classifying of the type of work, the acquired load information, and time information that indicates acquisition time of the load information in association with each other as information related to a work evaluation of the subject (¶0113 The cognitive model software application 110 collects and analyzes these common temporal (network) features from all network activities (on the computer 10): source/destination ports, protocol, DNS name, time, frequency during different time periods (e.g., browsing activities between 8:30 AM and noon), and duration (e.g., the length of a browsing session with a particular website).).
Although not explicitly taught by Chari, SURENDRAN teaches in the analogous art of work management in a network environment:
classifying a type of work  (¶0029 Types of work elements can include titles, tasks, insights, and one or more of attachments, questions, issues, discussions, notes, and links. Each type of work element may be associated with a respective icon. In some embodiments, each task may be displayed as a circular icon, shaded according to a percentage of completion, with associated work elements indicated as respective icons connected to the circular icon. The insights are associated with one or more tasks and linked according to keywords in the tasks.  ¶0072 A keyword module 60 may facilitate identifying, extracting and searching for keywords (among other functions). In an example embodiment, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work management in a network environment of SURENDRAN with the system for correlating cognitive biometrics for continuous identify verification of Chari for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chari ¶0003 teaches that it is desirable to use biometric identifiers unique to individuals as they are more reliable in verifying identity; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chari Abstract teaches a server that analyzes the monitored data of the computer to execute a windowing system event sequences modality, a network footprint modality, an application specific user actions modality, and/or a forensic linguistic analysis modality for the user, and SURENDRAN Abstract teaches work management in a network environment is provided and includes classifying data associated with a work into a plurality of work elements, determining a chronological order of the work elements, including by identifying a time of creation of each work element, determining relationships between the work elements, determining a relative importance of each work element, and displaying the plurality of work elements as distinct icons on a graphical user interface (GUI) at a client in a network environment; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chari at least the above cited paragraphs, and SURENDRAN at least the inclusively cited paragraphs. 
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Chari teaches:
Claim 2. The non-transitory computer-readable recording medium according to claim 1, wherein, in the classifying of the type of work, the type of work is classified based on keywords included in the acquired information of the active window (¶0092 The cognitive model software application 110 also includes input from other applications at block 908. The cognitive model software application 110 is configured to analyze and extract the type of augmented linguistic features using a linguistic features extractor 910 that extracts/analyzes linguistic information, a stylistic features extractor 911 that extracts/analyzes stylistic information, a topical features extractor 912 that extracts/analyzes topic type information of the input text, a behavioral features extractor 913 that extracts/analyzes behavioral information related to the text generation, and a contextual features extractor 914 extracts/analyzes the contextual information in the application block 805 with textual information. The cognitive model software application 110 combines this information to determine a score for the augmented linguistic feature extraction block 420 for the user (e.g., real user 71) and stores this score in the profile 120.).
Although not explicitly taught by Chari, SURENDRAN teaches in the analogous art of work management in a network environment:
type of work is classified based on keywords (¶0029 Types of work elements can include titles, tasks, insights, and one or more of attachments, questions, issues, discussions, notes, and links. Each type of work element may be associated with a respective icon. In some embodiments, each task may be displayed as a circular icon, shaded according to a percentage of completion, with associated work elements indicated as respective icons connected to the circular icon. The insights are associated with one or more tasks and linked according to keywords in the tasks.  ¶0072 A keyword module 60 may facilitate identifying, extracting and searching for keywords (among other functions). In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work management in a network environment of SURENDRAN with the system for correlating cognitive biometrics for continuous identify verification of Chari for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chari ¶0003 teaches that it is desirable to use biometric identifiers unique to individuals as they are more reliable in verifying identity; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chari Abstract teaches a server that analyzes the monitored data of the computer to execute a windowing system event sequences modality, a network footprint modality, an application specific user actions modality, and/or a forensic linguistic analysis modality for the user, and SURENDRAN Abstract teaches work management in a network environment is provided and includes classifying data associated with a work into a plurality of work elements, determining a chronological order of the work elements, including by identifying a time of creation of each work element, determining relationships between the work elements, determining a relative importance of each work element, and displaying the plurality of work elements as distinct icons on a graphical user interface (GUI) at a client in a network environment; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chari at least the above cited paragraphs, and SURENDRAN at least the inclusively cited paragraphs. 
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Chari teaches:
Claim 3. The non-transitory computer-readable recording medium according to claim 2, wherein, in the classifying of the type of work, the type of work is classified based on a type of application related to the active window acquired in the acquiring of the information of the active window (¶0054 Being able to segment a stream of low-level events into discrete or parallel activities is utilized in classifying events by the particular activity/role in which the user is engaged. In turn, this enables the cognitive model software application 110 to select the most appropriate model/template to which the user's input events should be matched.).

Chari teaches:
Claim 4. The non-transitory computer-readable recording medium according to claim 3, wherein, in the classifying of the type of work, the type of work is classified into a plurality of layers based on a combination of the keywords included in the acquired information of the active window and the type of application related to the active window acquired in the acquiring of the information of the active window (¶0092 The cognitive model software application 110 also includes input from other applications at block 908. The cognitive model software application 110 is configured to analyze and extract the type of augmented linguistic features using a linguistic features extractor 910 that extracts/analyzes linguistic information, a stylistic features extractor 911 that extracts/analyzes stylistic information, a topical features extractor 912 that extracts/analyzes topic type information of the input text, a behavioral features extractor 913 that extracts/analyzes behavioral information related to the text generation, and a contextual features extractor 914 extracts/analyzes the contextual information in the application block 805 with textual information. The cognitive model software application 110 combines this information to determine a score for the .

Chari teaches:
Claim 5. The non-transitory computer-readable recording medium according to claim 1, wherein, in the acquiring of the information of the active window, the information of the active window after switching is acquired according to switching of the active window, and wherein, in the storing of the classification result, the classification result based on the information of the active window after switching, the load information acquired during a period from the active window after switching to a next active window, and time information of the acquired period are stored in association with each other (¶¶0054-0056 The cognitive model software application 110 includes activity recognition (AR), which looks to identify and discriminate between specific activities within a stream of events from sensors …Turning to the windowing event sequences more in depth, FIG. 5 is a flow diagram 500 illustrating further details of the windowing (operating system) event sequences biometric modality at block 405 according to an embodiment. As discussed herein, the windowing event sequences are one of the biometric modalities executed by the cognitive model software application 110. ¶0061 The cognitive model software application 110 calculates this score for the biometric modality of the windowing (operating system) event sequences, and this score is passed to the ensemble scoring at block 250. In some cases, the score for the windowing event sequences may include mixed mode strategies 510. ¶0113 The cognitive model software application 110 collects and analyzes these common temporal (network) features from all network activities (on the computer 10): source/destination ports, protocol, DNS name, time, frequency during different time periods (e.g., browsing activities between 8:30 AM and noon), and duration (e.g., the length of a browsing session with a particular website).  ¶0120 To authenticate the user (via the windowing event sequences modality), the widowing event sequence modality applies factors, the factors include window system manipulation which is how the user manipulates windowing system (e.g., graphical user interface type display boxes for interfacing with a software application) on the computer 10, menu access which is how the user accesses menus on the computer, and application launch sequence which is a sequence of operations performed by the user to launch a software application on the computer 10.).

Chari teaches:
Claim 6. The non-transitory computer-readable recording medium according to claim 5, the process further comprising: calculating a representative value of the load information acquired in the period, and wherein, in the storing of the classification result, the classification result, the calculated representative value, and the time information of the acquired period are stored in association with each other (¶0043 At block 240, the cognitive model software application 110 is configured to create a separate/individual score for each of the four biometric modalities (of multi-modal event feature extraction) according to the user initiated events (i.e., user actions) of the present/new user (as discussed above). After having an individual score for windowing (operating system) event sequences, network footprint of user actions, generative models of use actions, and augmented forensic linguistic analysis according to the user initiated events of the present user, the cognitive model software application 110 is configured to combine the four individual scores to obtain a present (new) ensemble score for the present user at block 250. ¶ 0051 Now turning to FIG. 3, FIG. 3 is a flow diagram 300 illustrating further details of collecting user initiated events of the block 215, 230 by the monitoring (extraction) application 105 (which are used by the cognitive model software application 110) according to an embodiment. In the flow diagram 300, input events 305 on the computer 10 are monitored and collected by the monitoring (extraction) application 105. The input events 305 include collecting timing of the clock 306 (of the computer 10), keyboard events 307, mouse events 309, and other input events 310. The timing of the clock 306 (on computer 10) is collected for each user initiated event and/or sequence of user initiated events.).

Chari teaches:
Claim 7. The non-transitory computer-readable recording medium according to claim 6, wherein, in the calculating of the representative value, an average of loads indicated by the load information acquired in the period is calculated as the representative value (¶0040 The profile model 120 may include many models of the user's actions based on the biometric modalities discussed herein. The profile model 120 can be updated through time as the real user 71 learns more operations on the computer 10. Individual scores may be combined using an aggregation function, such as sum, max, and/or weighting individual components.  ¶0069 If more than one model is used, a fusion model can be applied to combine the scores. For example, the cognitive model software application 100 may use a weighted sum proportional to the accuracy of the models based on the features selected.).

Chari teaches:
Claim 8. The non-transitory computer-readable recording medium according to claim 6, wherein, in the calculating of the representative value, a difference between a load indicated by the load information at a start of the period and a load indicated by the load information at an end of the period is calculated as the representative value (¶0043 The cognitive model software application 110 compares the past ensemble score (i.e., expected score previously determined for the real user 71) with the present (new) ensemble score of the present user, and determines whether the present ensemble score of the present user deviates from the past ensemble score of the real user 71 by more than an amount “t”, at block 260. The deviation amount t is a predefined difference in the value of past ensemble score previously stored in the profile model 120 (for the real user 71) versus the present ensemble score of the present user.).

Chari teaches:
Claim 9. The non-transitory computer-readable recording medium according to claim 6, wherein, in the calculating of the representative value, a regression coefficient based on a load indicated by the load information acquired in the period is calculated as the representative value (¶0040 Referring back to FIG. 2, the cognitive model software application 110 is configured to combine the four individual scores using, e.g., logistic regression, support vector machine, etc., to obtain an ensemble score for the real user 71 according to an embodiment. In the database 115, the four scores for the four biometric modalities are stored in the profile model 120 for the real user 71, along with the ensemble score (i.e., combined scores) of the four biometric modalities for the real user 71. The profile model 120 has been created and stored for the real user 71 in the past.). 

As per claims 10-18, the method tracks the non-transitory computer-readable recording medium of claims 1-9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-9 are applied to claims 10-18, respectively.  

As per claims 19-20, the apparatus tracks the non-transitory computer-readable recording medium of claims 1 and 5, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 and 5 are applied to claims 19-20, respectively.  Chari discloses that the embodiment may be found as an apparatus (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190215290 A1
GENERATING ALERTS BASED ON PREDICTED MOOD RESPONSES TO RECEIVED ELECTRONIC MESSAGES
Kozloski; James R. et al.
CA 2972885 C
PERMITTED ASSIGNMENT USER INTERFACE
AZMOON TROY
US 20170177721 A1
Detecting and Using Mood-Condition Affinities
Prabhu; Krish Anant et al.
US 20160171111 A1
Method for providing snippet, involves determining one or more topics based on one or more keywords and generating snippet for each of portions associated with corresponding topic based on content in portion of document
CHAVAN V et al.

Automatic Keyword Extraction for Text Summarization
Santosh Kumar Bharti, Korra Sathya Babu, and Sanjay Kumar Jena


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/KURTIS GILLS/Primary Examiner, Art Unit 3623